--------------------------------------------------------------------------------

Exhibit 10.14


EMPLOYMENT AGREEMENT
 
           THIS EMPLOYMENT AGREEMENT (“Agreement”), made and entered into as of
January 3, 2008 (the “Effective Date”) by and between Trae Dorough, a resident
of the State of Georgia (“Employee”), and SouthCrest Financial Group, Inc., a
Georgia corporation (“Employer”).
 
W I T N E S S E T H:
 
           WHEREAS, Employer desires to employ Employee as its Senior Vice
President and Chief Lending Officer and Employee desires to accept such
employment;
 
           NOW, THEREFORE, in consideration of the employment of Employee by
Employer, of the premises and the mutual promises and covenants contained
herein, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:
 
1.           Employment and Duties.
 
1.1           Position.  Employer hereby employs Employee to serve as its Senior
Vice President and Chief Lending Officer and to perform such duties and
responsibilities as are set forth in Exhibit A attached hereto and made part
hereof by reference.  During the term of this Agreement (as defined in Section 2
herein), Employee will devote substantially all of his full time and effort to
his duties hereunder.
 
1.2           Other Business Activities.  The parties agree that the Employee
shall be free to engage in other non-competitive business activities and
ventures during the term of this Agreement, so long as any such other business
activities and ventures do not conflict or compete with the business of Employer
or prevent the Employee from the faithful performance of his duties hereunder.
 
2.           Term.
 
           Subject to the provisions of Section 12 of this Agreement, the period
of Employee’s employment under this Agreement shall be deemed to have commenced
as of the Effective Date, and shall continue for a period of two (2) years,
unless the Employee dies before the end of such two (2) years, in which case the
period of employment shall end as of the date of death.  The Agreement shall
automatically renew on each anniversary of the Effective Date such that upon
each such anniversary, the term of the Agreement shall continue for two
(2) years, unless any party shall deliver to the other party such party’s
written notice of non-renewal no later than ninety (90) days prior to any such
anniversary.
 
3.           Compensation.
 
           For all services to be rendered by Employee during the term of this
Agreement,


 
 

--------------------------------------------------------------------------------

 
 
3.1           Base Salary.  Employer shall pay Employee an annual base salary
equal to $135,000 (the “Base Salary”), less normal withholdings, payable in
equal monthly or more frequent installments as are customary under Employer’s
payroll practices from time to time.  Employer’s Board of Directors shall review
Employee’s Base Salary annually and may increase Employee’s Base Salary from
year to year during the term of this Agreement.  Any Base Salary increase
(regardless of form), will be determined by the Employer’s Board of Directors
after taking into account, among other things, changes in the cost of living,
Employee’s performance and the performance of Employer.  Employee shall be
entitled to annual incentive compensation in such amount and subject to such
criteria determined in consultation with Employee and as the Employer’s Board of
Directors may determine from year to year.  Any action or review by the Board of
Directors may be delegated to an appropriate committee thereof.
 
4.           Expenses.
 
           So long as Employee is employed hereunder, Employee is entitled to
receive reimbursement for, or seek payment directly by Employer of, all
reasonable expenses which are consistent with the normal policy of Employer in
the performance of Employee’s duties hereunder, provided that Employee accounts
for such expenses in writing in accordance with Employer’s reimbursement
policies as may be adopted from time to time. The reimbursement of expenses
described in this Section 4 must be incurred by the Employee during the term of
this Agreement to be eligible for reimbursement.  All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the calendar year following the
calendar year in which the expense was incurred, nor shall the amount of
reimbursable expenses incurred in one taxable year affect the expenses eligible
for reimbursement in any other taxable year.
 
 
5.
Employee Benefits.

 
           So long as Employee is actively employed hereunder, Employee will be
entitled to participate in the employee benefit, option, bonus and any other
compensation programs as may be available from time to time to executives of the
Employer similarly situated to Employee.
 
 
6.
Vacation.

 
           Employee shall be entitled to three (3) weeks annual vacation.
 
 
7.
Confidentiality.

 
           In Employee’s position as an employee of Employer, Employee has had
and will have access to confidential information, trade secrets and other
proprietary information of vital importance to Employer and has and will also
develop relationships with customers, employees and others who deal with
Employer which are of value to Employer.  Employer requires as a condition to
Employee’s employment with Employer that Employee agree to certain restrictions
on Employee’s use of the proprietary information and valuable relationships
developed during Employee’s employment with Employer.  In consideration of the
terms and conditions contained herein, the parties hereby agree as follows:
 
2

--------------------------------------------------------------------------------


 
7.1           The parties mutually agree and acknowledge that Employer may
entrust Employee with highly sensitive, confidential, restricted and proprietary
information concerning various Business Opportunities (as hereinafter defined),
customer lists, and personnel matters.  Employee acknowledges that he shall bear
a fiduciary responsibility to Employer to protect such information from use or
disclosure that is not necessary for the performance of Employee’s duties
hereunder, as an essential incident of Employee’s employment with Employer.
 
7.2           For the purposes of this Section, the following definitions shall
apply:
 
7.2.1        “Trade Secret” shall mean the identity and addresses of customers
of Employer, the whole or any portion or phase of any scientific or technical
information, design, process, procedure, formula or improvement that is valuable
and secret (in the sense that it is not generally known to competitors of
Employer) and which is defined as a “trade secret” under Georgia law pursuant to
the Georgia Trade Secrets Act.
 
7.2.2        “Confidential Information” shall mean any data or information,
other than Trade Secrets, which is material to Employer and not generally known
by the public.  Confidential Information shall include, but not be limited to,
Business Opportunities of Employer (as hereinafter defined), the details of this
Agreement, Employer’s business plans and financial statements and projections,
information as to the capabilities of Employer’s employees, their respective
salaries and benefits and any other terms of their employment, and the costs of
the services Employer may offer or provide to the customers it serves, to the
extent such information is material to Employer and not generally known by the
public.
 
7.2.3        “Business Opportunities” shall mean any specialized information or
plans of Employer concerning the provision of financial services to the public,
together with all related information concerning the specifics of any
contemplated financial services regardless of whether Employer has contacted or
communicated with such target person or business.
 
7.2.4        Notwithstanding the definitions of Trade Secrets, Confidential
Information, and Business Opportunities set forth above, Trade Secrets,
Confidential Information, and Business Opportunities shall not include any
information:
 
(i)       that is or becomes generally known to the public;
 
(ii)      that is already known by Employee or is developed by Employee after
termination of employment through entirely independent efforts;
 
(iii)     that Employee obtains from an independent source having a bona fide
right to use and disclose such information;
 
(iv)     that is required to be disclosed by law, except to the extent eligible
for special treatment under an appropriate protective order; or
 
(v)      that Employer’s Board of Directors approves for release.
 
7.3           Employee shall not, without the prior approval of Employer’s Board
of Directors, during his employment with Employer and for so long thereafter as
the information or data remain Trade Secrets, use or disclose, or negligently
permit any unauthorized person who is not an employee of Employer to use,
disclose, or gain access to, any Trade Secrets of Employer, its affiliates, or
of any other person or entity making Trade Secrets available for Employer’s use.
 
3

--------------------------------------------------------------------------------


 
7.4           Employee shall not, without the prior written consent of Employer,
during his employment with Employer and for a period of twenty-four (24) months
thereafter as long as the information or data remains competitively sensitive,
use or disclose, or negligently permit any unauthorized person who is not
employed by Employer to use, disclose, or gain access to, any Confidential
Information to which the Employee obtained access by virtue of his employment
with Employer, except as provided in Section 7.2 of this Agreement.
 
 
8.
Observance of Security Measures.

 
           During Employee’s employment with Employer, Employee is required to
observe all security measures adopted to protect Trade Secrets, Confidential
Information, and Business Opportunities of Employer.
 
 
9.
Return of Materials.

 
           Upon the request of Employer and, in any event, upon the termination
of his employment with Employer, Employee shall deliver to Employer all
memoranda, notes, records, manuals or other documents, including all copies of
such materials containing Trade Secrets or Confidential Information, whether
made or compiled by Employee or furnished to him from any source by virtue of
his employment with Employer.
 
 
10.
Severability.

 
           Employee acknowledges and agrees that the covenants contained in
Sections 7, 8, 9 and 14 of this Agreement shall be construed as covenants
independent of one another and distinct from the remaining terms and conditions
of this Agreement, and severable from every other contract and course of
business between Employer and Employee, and that the existence of any claim,
suit or action by Employee against Employer, whether predicated upon this or any
other agreement, shall not constitute a defense to Employer’s enforcement of any
covenant contained in Sections 7, 8, 9 and 14 of this Agreement.
 
 
11.
Specific Performance.

 
           Employee acknowledges and agrees that the covenants contained in
Sections 7, 8, 9 and 14 of this Agreement shall survive any termination of
employment, as applicable, with or without Cause (as defined in Section 12
hereof), at the instigation or upon the initiative of either party.  Employee
further acknowledges and agrees that the ascertainment of damages in the event
of Employee’s breach of any covenant contained in Sections 7, 8, 9 and 14 of
this Agreement would be difficult, if at all possible.  Employee therefore
acknowledges and agrees that Employer shall be entitled in addition to and not
in limitation of any other rights, remedies, or damages available to Employer in
arbitration, at law or in equity, upon submitting whatever affidavit the law may
require, and posting any necessary bond, to have a court of competent
jurisdiction enjoin Employee from committing any such breach.
 
4

--------------------------------------------------------------------------------


 
 
12.
Termination.

 
           During the term of this Agreement, Employee’s employment, including
without limitation, except as otherwise provided in Section 12 of this
Agreement, all compensation, salary, expenses reimbursement, and employee
benefits may be terminated as follows:
 
12.1           At the election of Employer for Cause;
 
12.2           At Employee’s election upon Employer’s breach of any material
provision of this Agreement;
 
12.3           “Cause” shall mean (i) material dishonesty, gross negligence or
willful misconduct by Employee in the performance of his duties hereunder which
conduct results in material financial or reputational harm to Employer or its
affiliates; (ii) conviction (from which no appeal may be, or is, timely taken)
of Employee of a felony; (iii) initiation of suspension or removal proceedings
against Employee by federal or state regulatory authorities acting under lawful
authority pursuant to provisions of federal or state law or regulation which may
be in effect from time to time; (iv) knowing violation by Employee of federal or
state banking laws or regulations; or (v) refusal by Employee to perform a duly
authorized and lawful written directive of Employer’s President and Chief
Executive Officer and/or Board of Directors.
 
12.4           Upon Employee’s death, or, at the election of either party, upon
Employee’s disability as determined in accordance with the standards and
procedures under Employer’s then-current long-term disability insurance coverage
provided by Employer, or, if such disability insurance coverage provided by
Employer is not then in place, upon Employee’s disability resulting in his
inability to perform the duties described in Section 1.1 of this Agreement for a
period of one hundred eighty (180) consecutive days.
 
12.5           If this Agreement is terminated either (i) by Employer at any
time for any reason other than for Cause or (ii) upon Employer’s breach of this
Agreement and such termination constitutes a separation from service under
Treas. Reg. Section 1.409A-1(h) (or any successor provision), then Employer
shall pay to Employee as Employer’s sole remaining obligation to Employee under
this Agreement the sum of the following:  (a) Employee’s Base Salary for the
remaining months of the term of this Agreement at the Base Salary rate then in
effect; (b) reimbursement for the cost of COBRA health continuation coverage for
Employee for the lesser of (1) the remaining months of the term of this
Agreement, or (2) the period during which Employee is entitled to COBRA health
continuation coverage from the Employer; and (c) the cost for term life
insurance coverage for Employee for the remaining months of the term of this
Agreement in an amount not to exceed the monthly cost of premiums for such
coverage in effect on the effective date of termination.  The amounts described
in Clauses (a) and (c) above shall be paid in substantially equal monthly
installments over the remaining months of the term of this Agreement commencing
with the month following the month in which the termination is effective.
 
12.6           If the Agreement is terminated either for Cause or pursuant to
Section 12.4 of this Agreement, Employee shall receive no further compensation
or benefits, other than Employee’s Base Salary and other compensation as accrued
through the effective date of such termination.
 
5

--------------------------------------------------------------------------------


 
12.7           Notwithstanding any provision in the Agreement to the contrary,
if the Employee is a “specified employee” within the meaning of Code Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) at the date
of his termination of employment, then such portion of the payments provided for
in this Section 12 (or Section 15) that would result in a tax under Code Section
409A if paid during the first six (6) months after termination of employment
shall be withheld, starting with the payments latest in time during such six (6)
month period, and paid to the Employee during the seventh month following the
date of his termination of employment.
 
 
13.
Notice.

 
           All notice provided for herein shall be in writing and shall be
deemed to be given when delivered in person or deposited in the United States
Mail, registered or certified, return receipt requested, with proper postage
prepaid and addressed as follows:
 


Employer:
SouthCrest Financial Group, Inc.
600 North Glynn Street
Suite B
Fayetteville, Georgia  30214
Attn:  Larry T. Kuglar
 
   
Employee:
Trae Dorough
   
with a copy to:
Powell Goldstein LLP
One Atlantic Center
Fourteenth Floor
1201 West Peachtree Street NW
Atlanta, Georgia  30309-3488
Attn:  Walter G. Moeling, IV, Esquire

 
 
14.
Covenant Not to Compete and Not to Solicit.

 
                    14.1         For purposes of this Section 14, Employer and
Employee conduct the following business in the following geographic areas:
 
                                14.1.1                 Employer is engaged in
the business of commercial banking (“Business of Employer”).
 
                                14.1.2                 As of the Effective Date,
Employer conducts the Business of Employer from its main office located at 600
North Glynn Street, Suite B, Fayetteville, Georgia  30214 (the “Holding Company
Office”).


 
6

--------------------------------------------------------------------------------

 
 
                                14.1.3                 Employee has established
business relationships and performs the duties described in Section 1.1 of this
Agreement in the geographic area covered by Fayette, Meriwether, Polk, Upson and
Walker Counties, Georgia and Chilton County, Alabama (the “Restricted Area”),
and will work primarily in the Restricted Area while in the employ of Employer.
 
                    14.2         Employee covenants and agrees that both during
the term of this Agreement and for a period of one (1) year after the
termination of his employment with Employer for any reason other than a
resignation pursuant to Section 15.3 of this Agreement, Employee shall not,
directly or indirectly, as principal, agent, trustee, consultant or through the
agency of any corporation, partnership, association, trust or other entity or
person, on Employee’s own behalf or for others, provide the duties described in
Section 1.1 of this Agreement within the Restricted Area for any entity or
person conducting the Business of Employer.
 
                    14.3         Employee covenants and agrees that both during
the term of this Agreement and for a period of one (1) year after the
termination of his employment with Employer for any reason, Employee will not
enter into, and will not participate in, any plan or arrangement to cause any
employee of the Employer to terminate his or her employment with Employer, and,
Employee further agrees that for a period of at least one (1) year after the
termination of employment by any employee of Employer, Employee will not hire
such employee in connection with any business initiated by Employee or any other
person, firm or corporation.  Employee further agrees that information as to the
capabilities of Employer’s employees, their salaries and benefits, and any other
terms of their employment is Confidential Information and proprietary to the
Employer.
 
                        14.4        Employee covenants and agrees that both
during the term of this Agreement and for a period of one (1) year after the
termination of his employment with Employer for any reason, he will not (except
on behalf of or with the prior written consent of the Employer), within the
Restricted Area, on his own behalf or in the service of or on behalf of others,
solicit, divert or appropriate or attempt to solicit, divert or appropriate, any
business from any of the Employer’s customers, including prospective customers
actively sought by the Employer, with whom the Employee has or had material
contact during the last two (2) years of his employment, for purposes of
providing products or services that are competitive with those provided by the
Employer.
 
14.5         Employee and Employer shall periodically amend this Agreement by
updating the Restricted Area referenced in Section 14.1.3 of this Agreement so
that it at all times lists the then current geographic area served by Employer
for which Employee performs the duties described in Section 1.1 of this
Agreement.
 
                    14.6         The covenants contained in this Section 14
shall be construed as agreements severable from and independent of each other
and of any other provision of this or any other contract or agreement between
the parties hereto.  The existence of any claim or cause of action by Employee
against Employer, whether predicated upon this or any other contract or
agreement, shall not constitute a defense to the enforcement by Employer of said
covenants.


 
7

--------------------------------------------------------------------------------

 
 
            15.           Change in Control.
 
                        None of the benefits provided in Section 15 of this
Agreement shall be payable to Employee unless (i) there shall have been a Change
in Control of Employer, as set forth in this Section 15, and (ii) Employee is
employed by Employer when the Change in Control occurs.
 
                    15.1         “Change in Control” shall be deemed to have
occurred upon the first to occur of the following events:
 
15.1.1  The acquisition by any one person, or more than one person acting as a
group (other than any person or more than one person acting as a group who is
considered to own more than fifty percent (50%) of the total fair market of the
stock of the Employer prior to such acquisition), of stock of the Employer that,
together with stock held by such person or group, constitutes more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of the Employer;
 
                        15.1.2  Within any twelve-month period (beginning on or
after the Effective Date) the date a majority of members of the Employer’s Board
of Directors is replaced by directors whose appointment or election is not
endorsed by a majority of the members of the Employer’s Board of Directors
before the date of the appointment or election;
 
15.1.3  Within any twelve-month period (beginning on or after the Effective
Date) the acquisition by any one person, or more than one person acting as a
group, of ownership of stock of the Employer possessing thirty percent (30%) or
more of the total voting power of the stock of the Employer;
 
15.1.4  Within any twelve-month period (beginning on or after the Effective
Date) the acquisition by any one person, or more than one person acting as a
group, of the assets of the Employer that have a total gross fair market value
of eighty-five percent (85%) or more of the total gross fair market value of all
of the assets of the Employer immediately before such acquisition or
acquisitions; provided, however, that transfers to the following entities or
person(s) shall not be deemed to result in a Change in Control under this
Section 15.1.4:  (i) an entity that is controlled by the shareholders of the
Employer immediately after the transfer; (ii) a shareholder (determined
immediately before the asset transfer) of the Employer in exchange for or with
respect to its stock; (iii) an entity, fifty percent (50%) or more of the total
value or voting power of which is owned, directly or indirectly, by the
Employer; (iv) a person, or more than one person acting as a group, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding stock of the Employer; or (v) an entity, at least
fifty percent (50%) of the total value or voting power of which is owned,
directly or indirectly, by a person described in the above Section 15.1.4(iv).
 
For purposes of this Section 15.1, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Employer.  Notwithstanding the foregoing, no Change in Control shall be
deemed to have occurred for purposes of this Agreement by reason of any actions
or events in which the Employee participates in a capacity other than in the
Employee’s capacity as an employee.15.2In the event of a Change in Control of
Employer, if Employer terminates Employee without Cause, or if Employer takes
any action specified in Section 15.3 of this Agreement, in either case, within
twenty-four (24) months following the date of occurrence of a Change in Control
of Employer (“Termination of Employment”), Employer shall pay Employee a lump
sum cash payment in an amount equal to the product of one (1) multiplied by
Employee’s annual compensation from Employer, including salary, bonuses, all
perquisites, and all other forms of compensation paid to Employee for his
benefit or the benefit of his family, however characterized, for the fiscal year
during the term of this Agreement for which such compensation was highest.  The
payment provided for in this Section 15.2 shall be due and payable to Employee
within thirty (30) days after the date of the Termination of Employment.  In no
event shall payment(s) described in this Section exceed the amount permitted by
Section 280G of the Code.  Therefore, if the aggregate present value (determined
as of the date of the Change in Control in accordance with the provisions of
Section 280G of the Code) of both the severance payment and all other payments
to the Employee in the nature of compensation which are contingent on a change
in ownership or effective control of Employer or in the ownership of a
substantial portion of the assets of Employer (the “Aggregate Severance”) would
result in a “parachute payment,” as defined under Section 280G of the Code, then
the Aggregate Severance shall not be greater than an amount equal to 2.99
multiplied by Employee’s “base amount” for the “base period,” as those terms are
defined under Section 280G of the Code.  In the event the Aggregate Severance is
required to be reduced pursuant to this Section 15.2, the last payments in time
shall be reduced first.


 
8

--------------------------------------------------------------------------------

 
 
15.3         During the remaining term of this Agreement following the effective
date of a Change in Control, if Employer takes any of the following actions,
such action shall be deemed to be a termination by Employer without
Cause.  Those actions are: (i) a material reduction in Employee’s Base Salary,
bonus provisions or other perquisites as were in effect immediately prior to a
Change in Control of Employer, (ii) a material change in Employee’s status,
offices, titles or reporting requirements, duties or responsibilities with
Employer as in effect immediately prior to the effective date of the Change in
Control, (iii) a failure by Employer to increase Employee’s Base Salary annually
in accordance with an established procedure, or (iv) due to Employer’s
requirement that Employee relocate his principal place of business by more than
twenty-five (25) miles from the Holding Company Office.  In any such event,
Employee shall be entitled to all payments provided for in Section 15.2 of this
Agreement.
 
            16.           Miscellaneous.
 
                    16.1         This Agreement constitutes and expresses the
whole agreement of the parties in reference to the employment of Employee by
Employer, and there are no representations, inducements, promises, agreements,
arrangements, or undertakings oral or written, between the parties other than
those set forth herein.
 
                    16.2         This Agreement shall be governed by the laws of
the State of Georgia.  The parties agree that the Superior Court of Upson
County, Georgia, shall have jurisdiction of any case or controversy arising
under or in connection with this Agreement and shall be a proper forum in which
to adjudicate such case or controversy.  The parties consent to the jurisdiction
of such court.


 
9

--------------------------------------------------------------------------------

 
 
                        16.3         Should any clause or any other provision of
this Agreement be determined to be void or unenforceable for any reason, such
determination shall not affect the validity or enforceability of any clause or
provision of this Agreement, all of which shall remain in full force and effect.
 
                    16.4         Time is of the essence in this Agreement.
 
                    16.5         This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their successors and assigns.  This
Agreement shall not be assignable by any other parties hereto without the prior
written consent of the other parties.
 
                    16.6         This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute but a single instrument.
 
           IN WITNESS WHEREOF, the parties have executed this Agreement as of
the day and year first written above.
 

   
“Employee”
           
(SEAL)
Witness
 
Trae Dorough
                     
“Employer”

 
 
 
ATTEST
 
SouthCrest Financial Group, Inc.
         
By:
                       
Its:
 
, 
       
(CORPORATE SEAL)
   

 
 
10
 
 

 